Exhibit 10 - Minutes of the Annual Meeting of Shareholders MINUTES of the Annual Meeting of Shareholders of: Royal Invest International Corp., having its official seat in 595 Fifth Avenue, 4th Floor, New York, New York 10017, The United States of America (hereinafter: the "Company"), held in Amsterdam, The Netherlands on 10 June, 2008. chairman: Mr. T.P. van Lidth de Jeude secretary:Mr. A. Alan, company lawyer The attendance list is attached (Annex). The chairman opened the meeting and states that the management board of the Company (the “Management Board”) has requested him to preside the meeting due to absence of the CEO of the Company, Mr. J. Gruenbaum. The chairman stated that the Management Board has advised that the members of the Management Board not present at this meeting, have been given the opportunity to advise on the subjects to be raised for discussion in this meeting. The chairman established that all the requirements relevant to the convening and holding of General Meetings of Shareholders has been met and that according to the Articles of Association of the Company the meeting can be held in the Company’s European offices at Ditlaar 7, 1msterdam, The Netherlands so that valid resolutions may be adopted in respect of all matters coming up for discussion. The chairman furthermore stated that the annual accounts of 2007 of the Company (the “Annual Accounts”) are filed according to the relevant laws and legislations and that therefore the content of the Annual Accounts is known to the shareholders of the Company prior to this meeting. 1 The chairman then opens the discussion on the following subjects: I - Adoption Annual Accounts 2007 and discharge of the Management The chairman summarized the headlines of the Annual Accounts such asthe banking facility of € 100,000,000.- from the Bank of Scotland (“BOS”), of which € 80,000,000,- has been used to acquire real estate portfolios for a total amount of € 108,000,000.- andthe short period (3 days!) of the financial year. The chairman asked the meeting if there are any questions with respect to the Annual Accounts. Mr. Leon Janssen claimed that the amount of shares which are being held by Muermans Vast Goed Roermond B.V. as indicated in the Annual Accounts, was not correct. The chairman took notice of this remark and will investigate this matter. 1. It is proposed to the meeting to adopt the Annual Accounts and to grant discharge to the managing directors of the Company and the managing director of its subsidiary, Royal Invest Europe B.V. (“RIE”), for their management. The chairman established that the proposal was unanimously adopted by the meeting. II – Election of non-executive chairman of the Management Board The chairman explained to the meeting the principle of the so called one tier board in the United States of America. Furthermore the chairman explained to the meeting that he is the sole member of the advisory board of RIE (the “Advisory Board”), however the Advisory Board is not an official corporate body of RIE. In the near future the Advisory Board will be converted to an official corporate body, the supervisory board of RIE (the “Supervisory Board”).
